
	
		I
		111th CONGRESS
		2d Session
		H. R. 5913
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Paulsen (for
			 himself and Mr. Langevin) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a pilot program for law enforcement agencies
		  to use anonymous texts from citizens to augment their anonymous tip
		  hotlines.
	
	
		1.Short titleThis Act may be cited as the
			 Text a Tip Act of
			 2010.
		2.A
			 pilot program for texting crime tips
			(a)In
			 generalThe Attorney General may make grants to State or local
			 law enforcement agencies to implement an anonymous tip program using cell phone
			 text messaging that comply with the requirements of this Act.
			(b)Use of
			 fundsA State or local law enforcement agency that receives a
			 grant under this Act shall use amounts provided under the grant to develop,
			 implement, or expand the anonymous tip system using cell phone text messaging
			 which may include payment of the following expenses:
				(1)Salaries,
			 personnel, training, technology, and other costs directly related to the
			 operation of the program, including reward money.
				(2)Promotion of the
			 program including public service announcements, printed advertisements, and
			 other forms of marketing.
				(c)Federal
			 shareThe Federal share of a grant under this Act shall not
			 exceed 75 percent of the cost of the program.
			(d)Supplement and
			 Not supplantGrant amounts received under this Act shall be used
			 to supplement, and not supplant, non-Federal funds that would otherwise be
			 available for activities funded under this Act.
			3.Program
			 requirementsA texting tip
			 program of a State or local law enforcement agency eligible for a grant under
			 this Act shall comply with the following requirements:
			(1)The State or local
			 law enforcement agency shall administer the program.
			(2)The incoming text
			 messages shall be stripped of any identifying information before it is
			 transmitted to the law enforcement agency through a verifiable technology or
			 third party.
			(3)The text tip shall
			 not be traceable by any means.
			(4)The texting
			 program shall not replace any existing 1–800 tip hotlines.
			(5)The law
			 enforcement agency shall train sufficient personnel to intercept and respond to
			 the text tips.
			(6)The law
			 enforcement agency shall, to the extent possible, make this program compatible
			 with most mobile phone providers.
			(7)The texting
			 program should include a unidentifiable code that can be given to the tipster
			 if they want to send follow up information to the law enforcement agency,
			 allowing for increased continuity and more accurate information.
			(8)The texting
			 program shall include a feature to abort a tip while it is in the process of
			 being given.
			(9)The law
			 enforcement agency shall not impose any additional fees on the tipster’s mobile
			 phone. Only standard messaging rates from the tipster’s mobile phone provider
			 shall apply.
			(10)The law
			 enforcement agency shall, to the extent possible, promote the texting program
			 to encourage citizens, especially youth, to participate in the program.
			4.Applications
			(a)In
			 generalTo request a grant under this Act, a State or local law
			 enforcement agency shall submit an application to the Attorney General in such
			 form and containing such information as the Attorney General may reasonably
			 require.
			(b)CertificationsEach
			 application for a grant under this Act shall contain the certification of the
			 State or local law enforcement agency that the program for which the grant is
			 requested meets each of the requirements of this Act.
			5.Reports and
			 evaluations
			(a)RecipientsFor each fiscal year, each recipient of a
			 grant under this Act during that fiscal year shall submit to the Attorney
			 General a report on a date specified by the Attorney General—
				(1)regarding the effectiveness of activities
			 carried out using that grant; and
				(2)including an evaluation in such form and
			 containing such information as the Attorney General may reasonably
			 require.
				(b)Attorney
			 GeneralThe Attorney General shall submit a yearly report on the
			 effectiveness on the activities carried out under this Act to the Committees on
			 the Judiciary of the Senate and the House of Representatives.
			6.DefinitionsIn this Act:
			(1)The term
			 texting tip program means a program that—
				(A)allows citizens to
			 text tips anonymously to a law enforcement agency to aid in criminal
			 justice;
				(B)strips texts of
			 identifying information; and
				(C)is used by a law
			 enforcement agency to prevent and solve crimes.
				(2)The term
			 texting means sending written messages from a mobile phone. Texts
			 is the plural form of text messages.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General to carry out this Act
			 $5,000,000 for each of fiscal years 2011 through 2016.
		
